DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is presented as multiple paragraphs.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 14 recite the limitation “by the detector”. It is unclear as to which detector this is referring, as the claims recite only “a plurality of detectors”.
Claims 4, 8, and 9 also recite “the detector” (see above).
Claim 6 recites “the calculated reference spectrum”. There is no antecedent basis for this term in claim 3. It appears that this claim should depend upon claim 5. For the purposes of this examination, claim 6 will be read to depend upon claim 5.
With respect to claim 10, it is unclear what is meant by “a multi-stained sample stained with all fluorescent dyes”. This appears to possibly refer to a specific set of dyes, but this is not claimed. The specification does not appear to support staining a sample with all known fluorescent dyes. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekino et al. (US 2013/0026391 A1, cited by Applicant).
With respect to claims 1, 13, and 14, Sekino discloses: a spectrum-type (par. [0009] fine particle measurement (par. [0094]) apparatus comprising: a detection section having a plurality of detectors for detecting light from fine particles (par. [0097], Fig. 6B); a multiplication factor 
With respect to claim 2, Sekino discloses an equipment control section adapted to individually adjust the multiplication factor for each of the plurality of detectors (the information processing apparatus according to this embodiment can realize the intensity correction process in consideration of the sensitivity of each optical detector, par. [0106]).
n=1N by a predetermined value; par. [0140]).
With respect to claim 5, Sekino discloses a reference spectrum calculation section adapted to calculate a reference spectrum on a basis of the generated spectral data (reference fluorescence spectra originating from a single or plurality of spectra and predetermined weighting coefficients, par. [0015]).
With respect to claim 10, Sekino discloses that the multiplication factor setting section automatically sets the multiplication factor from a single piece of measurement data of a sample including a mixture of single-stained samples stained with a single fluorescent dye or a multi-stained sample stained with all fluorescent dyes (par. [0065]).
Allowable Subject Matter
Claims 4, 6-9, 11, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, Sekino does not appear to disclose or reasonably suggest the claimed limitation wherein the predetermined threshold is a detection upper limit of the detector.
With respect to claim 6-7 (if dependent upon claim 5 as discussed above), Sekino does not appear to disclose or reasonably suggest the claimed spectrum separation section adapted to separate spectra by using the calculated reference spectrum.
With respect to claim 8, Sekino does not appear to disclose or reasonably suggest that the multiplication factor setting section sets the multiplication factor on a basis of a voltage applied to the detector.
With respect to claim 9, Sekino does not appear to disclose or reasonably suggest that the correction factor is a value based on uniformity of the detector, a wavelength band width detected for each of the plurality of detectors, or wavelength dependence of photoelectric conversion.
With respect to claim 11, Sekino does not appear to disclose or reasonably suggest that the correction factor calculation section 
With respect to claim 12, Sekino does not appear to disclose or reasonably suggest the claimed detector evaluation section adapted to evaluate the detector by using measurement data of a mixture of a plurality of fine particles having different grain diameters and different fluorescence intensities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	10 March 2022